Fourth Court of Appeals
                                San Antonio, Texas
                                     February 15, 2018

                                    No. 04-17-00592-CV

    NORTH EAST INDEPENDENT SCHOOL DISTRICT and Texas Commissioner of
                             Education,
                             Appellants

                                             v.

                                       Dehann RIOU,
                                         Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CI09958
                    The Honorable Angelica Jimenez, Judge Presiding


                                       ORDER

      The appellee’s unopposed motion for access to sealed records is granted.




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court